07/23/2021


     1   Pamela D. Bucy                                                                 Case Number: PR 21-0359
         Chief Disciplinary Counsel
 2       P.O. Box 1099
         Helena, MT 59624-1099
 3       (406)442-1648
 4        pbucv cr montanaodc.or2
 5        Office of Disciplinary Counsel
 6

 7

 8
                         BEFORE THE COMMISSION ON PRACTICE OF THE
 9
                          SUPREME COURT OF THE STATE OF MONTANA
10
                                        *********** **
11
         IN THE MATTER OF MARGARET                      Supreme Court No.:
12
         READER,                                        ODC File No.: 21-063
13
         A Suspended Attorney,                          COMPLAINT
14
         Respondent.                                    Rules 8.1(b), MRPC
15

16               By leave of the Commission on Practice granted on July 14, 2021, the Office
17       ofDisciplinary Counsel for the State ofMontana("ODC"),hereby charges Margaret
18       Reader with professional misconduct as follows:
19               1. Margaret Reader, hereinafter referred to as Respondent, was admitted to

20       the practice of'law in the State of Montana in 2008, at which time she took the oath
21       required for admission, wherein she agreed to abide by the Rules of Professional
22       Conduct, the Disciplinary Rules adopted by the Supreme Court, and the highest
23       standards of honesty, justice and morality, including but not limited to, those
24       outlined in parts 3 and 4 of Chapter 61, Title 37, Montana Code Annotated.
25       ///



         Complaint - Page 1
 1          2. The Montana Supreme Court has approved and adopted the Montana Rules
2    of Professional Conduct ("MRPC"), governing the ethical conduct of attorneys
3    licensed to practice in the State of Montana, which Rules were in effect at all times
4    mentioned in this Complaint.
5           3. In November of 2020, ODC received a grievance which alleged
6    Respondent engaged in unethical conduct while representing numerous clients. The
7    grievance was docketed as ODC File No.: 20-191.
 8          4. Normally, ODC would forward the grievance to the Respondent for her
9    response. However, ODC was advised that Respondent was being evicted from her
io   office space and she had not been seen in the office for a significant period of time.
11   Respondent's office is the address she has on file with the State Bar of Montana.
12          5. ODC attempted to contact Respondent on her cell phone, however, her
13   voicemail was full, and no message could be left. ODC also sent text messages to
14   the cell phone, to which Respondent did not respond. Next, ODC contacted
15   Respondent's boyfriend confirming her personal address and that she was living at
16   the residence with him.
17          6. By letter dated December 22, 2020, and addressed to Respondent's home
18   address, ODC requested Respondent respond to the grievance. Respondent was
19   given twenty-one days to provide her response, on or before January 14, 2021. The
20   letter was not returned, and Respondent failed to respond. On February 4, 2021,
21   ODC mailed, by certified/return receipt requested and regular mail, a letter
22   requesting Respondent's response to the report within ten days from the date of the
23   letter. The regular letter was not returned, and Respondent failed to respond. On
24   March 2, 2021, the February 4 certified letter was returned to ODC as "Return to
25   Sender, Unclaimed, Unable to Forward."



     Complaint - Page 2
 1          7. Having received no communication or response from Respondent, ODC
2    requested the COP hold a Rule 24 Order to Show Cause hearing. The COP entered
3    an Order March 12, 2021, ordering Respondent to appear on April 21, 2021. On
4    March 19, 2021, ODC contacted the Civil Clerk with the Gallatin County Sheriff's
5    office to personally serve Respondent with Show Cause documents. Finally, the
6    Sheriff executed service upon Respondent on April 16, 2021, at her home.
7           8. The COP filed an Amended Petition asking the Court to accept and adopt
8    their Rule 24 recommendation to suspend Respondent for thirty-days and take
9    further action that the Court deems necessary. By Order dated April 27, 2021, the
10   Montana Supreme Court denied the Petition citing that Respondent had not been
1I   given proper notice as provided by Rule 24.
12          9. Rather than continue its efforts to pursue another Rule 24 hearing, ODC
13   has elected to pursue a formal disciplinary matter. Respondent has failed to
14   communicate with ODC in any fashion, or respond to ODC's inquiries, and
15   effectively dodged attempts at service.
16          10. By her conduct outlined above, Respondent violated Rule 8.1(b), MRPC.
17          11. Rule 8A(6), MRLDE, provides additional grounds for discipline for
18   Respondent's failure to promptly and fully respond to ODC's inquiries.
19          WHEREFORE,the Office of Disciplinary Counsel prays:
20          1. That a Citation be issued to the Respondent, to which shall be attached a
21   copy of the complaint, requiring Respondent, within twenty-one (21) days after
22   service, to file a written answer to the complaint;
23          2. That a formal hearing be had on the allegations ofthis complaint before an
24   Adjudicatory Panel of the Commission;
25   HI




     Complaint - Page 3
     1           3. That the Adjudicatory Panel of the Commission make a report of its
 2        findings and recommendations after a formal hearing to the Montana Supreme
 3        Court, and, in the event the Adjudicatory Panel finds the facts warrant disciplinary
 4        action and recommends discipline, that the Commission also recommend the nature
 5        and extent of appropriate disciplinary action, including an award of costs and
 6        expenses incurred in investigating and prosecuting this matter; and,
 7               4. For such other and further relief as deemed necessary and proper.
 8               DATED this        day of July 2021.
 9

10                                              OFFICE OF DISCIPLINARY COUNSEL
11

12
                                                By.
13                                                     Pamela D. Bucy
                                                       Chief Disciplinary Counsel
14

15

16

17

18

19

20

21

22

23

24

25




         Complaint - Page 4
                              CERTIFICATE OF SERVICE


I, Pamela D. Bucy, hereby certify that I have served true and accurate copies of the foregoing
Complaint - Formal Complaint and Citation to Appear to the following on 07-23-2021:


Shelly Smith (Court Reporter)
Office Administrator
Supreme Court Boards and Commissions
P.O. Box 203002
301 S. Park Ave., Ste. 328
Helena MT 59624
Service Method: eService
E-mail Address: shellysmith@mt.gov




                                 Electronically signed by Sandy Jacke on behalf of Pamela D. Bucy
                                                                                Dated: 07-23-2021